Citation Nr: 1443762	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  00-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased initial disability rating for status-post injury, medial meniscectomy, and residuals of arthroplasty of the right knee, currently rated 60 percent disabling, based on extra-schedular consideration under 38 C.F.R. § 3.321(b).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 1, 2004, based on extra-schedular consideration under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA), Regional Office (RO).

In September 2006, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided. A transcript of that hearing has been associated with the claims file.

In a January 2008 decision, the Board denied entitlement to increased disability ratings for right knee disability for the period prior to July 18, 2003; for the period July 18, 2003, to September 12, 2003; and, from September 12, 2003.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a Joint Motion for Remand and August 2009 Court Order, the decision was vacated and remanded for further development consistent with the Joint Motion for Remand.  This matter then returned to the Board in October 2010 at which time it was remanded for additional development consistent with the Joint Motion for Remand.  

The case was returned to the Board in May 2013, at which time, in pertinent part, the issues as captioned above were denied and/or dismissed.  The Veteran filed a timely appeal to the Court.  Per a Joint Motion for Remand and a February 2014 Court Order, the decision was vacated and remanded for further development consistent with the Joint Motion for Remand.  The case is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file 
associated with the Veteran's claim.  All documents in such file have been considered in adjudicating this case.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In December 2012 pursuant to the Board's October 2010 remand, the agency of original jurisdiction had considered whether the case should be referred for a determination of whether the assignment of extra-schedular disability ratings were warranted under 38 C.F.R. § 3.321(b) and 4.16(b).  The agency of original jurisdiction found that the case should be referred and forwarded the claims file to the Director of Compensation and Pension Service.

 In January 2013, the Director of Compensation and Pension Service reviewed the evidence in the claims file and noted that the record presented evidence of an exceptional or unusual disability picture such as marked interference since 1996, but the disability picture did not render the rating schedule criteria inadequate.   As such, it was concluded that entitlement to an increased disability rating on an extra-schedular basis and to a TDIU were not warranted during the periods in question.

In its May 2013 decision, the Board determined that because the case has already been referred to the Compensation and Pension Service Director, there was effectively no longer any remaining allegation of error of fact or law concerning the claim on appeal.  That is, the Board has no authority to award a higher rating on an extra-schedular basis or to compel the Compensation and Pension Service Director (or the Under Secretary for Benefits) to do so.

In the February 2014 Joint Motion For Remand, the parties agreed that although the Board is precluded from initially assigning an extraschedular reported, there was no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  In light of the directives of the parties in the Joint Motion For Remand, the Board will endeavor to evaluate the Veteran's claims of  entitlement to extraschedular disability ratings under 38 C.F.R. § 3.321(b) and 4.16(b).

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The plain language of § 3.321(b)(1) provides for referral for extra-schedular 
consideration based on the collective impact of multiple disabilities.  The regulation is specifically directed to the "exceptional case where the schedular evaluations" are inadequate.  38 C.F.R. § 3.321(b)(1).  The use of the plural "evaluations" suggests that the regulation contemplates a situation in which evaluations assigned to multiple disabilities are inadequate.  Indeed, the regulation authorizes "an extra-schedular evaluation" where "the schedular evaluations" are inadequate to compensate for impairment due to "the service-connected disability or disabilities."  The use of "disability or disabilities" indicates that the regulation contemplates that multiple disabilities may be considered together in referring Veterans for extraschedular consideration.  Similarly, the fact that the regulation authorizes a single extra-schedular evaluation-"an extra-schedular evaluation"-arising from the "disability or disabilities" indicates that referral for extraschedular evaluation may be based on the collective impact of the Veteran's disabilities.  See  Johnson v. McDonald, No. 2013-7104 (Fed. Cir. August 6, 2014) 2013-7104.  It is not clear that the originating agency considered the aggregate impact of service-connected disabilities when referring the increased rating claim to the Director of Compensation, nor that the Director of Compensation considered the impact of the Veteran's multiple service-connected disabilities taken together in determining that the disability picture did not render the rating schedule criteria inadequate.  As such, a remand is required to ensure that consideration is given to all of the Veteran's service-connected disabilities.  In this regard, service connection has been established for the right knee disability as well as for degenerative disc disease of the lumbar spine.
As this matter is being returned for additional development, any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall consider all of the Veteran's service-connected disabilities and refer the Veteran's claims file to the Director of Compensation to determine if the Veteran is entitled to an extra-schedular rating for any single service-connected disability or due to the collective impact of all service-connected disabilities.  

The Director of Compensation shall consider the impact of the Veteran's multiple service-connected disabilities taken together in determining that the disability picture in deciding whether the Veteran is entitled to an increased disability rating and/or a TDIU on an extra-schedular basis.

If any issue on appeal remains denied, provide the Veteran and his representative shall be provided a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response before the case is returned to the Board.  

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



